DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/23/2020 in which claims 1-20 are presented for examination.

Drawings
The drawings are objected to because figs. 5-7 contain a language other than English, which makes examination more difficult.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite obtaining a text segment with a full name, extracting a feature representation of the text segment, generating variant text segments based on the feature representation using machine learning which characterizes a generation of variants for an input text segment, and storing the variants.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the step in the context of the claims encompasses a user manually determining variants such as synonyms, abbreviations, acronyms etc. of a full name in a text segment and storing those variants.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the storing steps amounts to no more than mere instructions to apply the exception using a generic computer storage component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claims 3-7, are dependent on claim 1 and include all limitations of claim 1.  Claims 3-7 also include limitations which further define how variant texts are determined, trained, and stored in the system, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 10-14 and 17-20 are also rejected for similar reasons due to their dependency on claims 8 and 15 respectively.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes limitations which include matching variant text segments in order to determine a search result for the search query from the dataset which is adds a practical application to the judicial exception by finding a search result for the query using the variant texts.  Therefore, adding this claim as well as claims 9 and 16 into respective independent claims would overcome the judicial exception.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. US 20100076972 A1 (hereinafter referred to as “Baron”) in view of Quirk et al. US 20190130282 A1 (hereinafter referred to as “Quirk”).


As per claim 1, Baron teaches:
A computer-implemented method comprising: 
obtaining, by one or more processors, a standard text segment indicating a full name of a named entity (Baron, [0033] – Documents are interpreted as including standard text segments.  Paragraph [0040] – “Ali AbbasBaghdad Distinguishing features can also be obtained from entity descriptors (such as titles, occupations, and positions), metadata associated with the documents (such as document dates and times of articles, document types, poster or speaker information, etc), and other textual relations (such as "also known as", "commonly known as", "aka", "formerly", and "maiden name") that can serve as anchors for featurization when they link two or more names.”, wherein obtaining these text segments with the associated title of a person is interpreted as obtaining a standard text segment indicating a full name of a named entity); 
extracting, by the one the one or more processors, at least one feature representation of the standard text segment (Baron, [0033] – Extracts named entity mentions from input documents); 
Although Baron briefly mentions a training method and acronyms, Baron doesn’t explicitly teach generating a plurality of variant text segments based on the feature representation using a learning network, wherein the variant text segments indicate short names as well as storing the variant text segments into a data repository, however, Quirk teaches:
generating, by the one or more processors, a plurality of variant text segments based on the at least one feature representation using a generative learning network (Quirk, [0005] – “In a training phase, the technique generates a set of initial training examples by associating entity mentions in a text corpus with corresponding entity identifiers”, wherein a training phase indicates a generative learning network and entity mentions are interpreted as variant text segments.  “Each entity identifier uniquely identifies an entity in a particular ontology, e.g., by specifying a canonical term or other ID associated with the entity”, wherein entity identifiers are interpreted as feature representations), 
the plurality of variant text segments indicating a plurality of short names for the named entity (Quirk, [0056] – The short name for ER-alpha may be Era which is a shortened version), 
the generative learning network characterizing a generation of variants for an input text segment (Quirk, [0056] – Note that there is a one-to-one mapping between the entity mention “ER-alpha” 214 and the entity identifier 208, corresponding to the canonical term “estrogen receptor 1.” In other cases, a single entity mention can map to two or more entity identifiers); and 
storing, by the one or more processors, the plurality of variant text segments in association with the standard text segment into a data repository (Quirk, [0056] – The generating component 112 will store separate initial training examples for each such pairing of entity mention to an entity identifier).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Baron’s invention in view of Quirk in order to generate a plurality of variant text segments based on the feature representation using a learning network, wherein the variant text segments indicate short names as well as storing the variant text segments into a data repository; this is advantageous because it allows the system to learn how to identify variations of entities and match them in documents (Quirk, paragraph [0006]).

As per claim 2, Baron as modified teaches:
The computer-implemented method of claim 1, wherein the plurality of variant text segments and the standard text segment are linked to a dataset associated with the named entity, the method further comprising: 
performing, by the one or more processors, named entity recognition on a search query to recognize a query text segment indicating a name of a query named entity (Baron, [0023] – A system and a method for processing free-text queries in a topic classification system); 
matching, by the one or more processors, the query text segment with the plurality of variant text segments and the standard text segment (Baron, [0047] – Generally speaking, name variation processor 206 employs one or more matching algorithms to determine an equivalent set of names for input name string, wherein the input name string is interpreted as the query text segment and the set of names is interpreted as the plurality of variant text segments); and 
in accordance with a determination that the query text segment matches one of the plurality of variant text segments and the standard text segment, determining, by the one or more processors, a search result for the search query from the dataset (Baron, [0056] – Augmentation by co-reference includes identifying a real-world object, concept, or event relating to one or more nodes in the tree, and then searching the document that the query belongs to for alternative names that correspond to the same real-world object, concept, or event as the one or more nodes in the tree, wherein this is interpreted as matching query text segments to find document results).

As per claim 5, Baron as modified teaches:
The computer-implemented method of claim 1, wherein extracting the at least one feature representation of the standard text segment comprises: 
extracting, by the one or more processors, at least one of the following: 
a character feature representation of at least one character comprised in the standard text segment, 
a word feature representation of at least one word comprised in the standard text segment, 
a position feature representation of a position of the at least one character or word within the standard text segment, 
a tonal feature representation indicating a tone of the at least one character or word comprised in the standard text segment, and 
a part-of-speech feature representation indicating a part-of-speech of the at least one character or word comprised in the standard text segment (Baron, [0033] and [0034] – Name variation processor 206 preferably generates sets of equivalent names for each extracted named entity by utilizing a number of algorithms. In this embodiment, each of the algorithms targets a specific name variation problem. For example, one algorithm can target misspellings, while another targets aliases, wherein misspellings indicate a character feature representation of at least one character comprised in the text segment).

As per claim 6, Baron as modified teaches:
The computer-implemented method of claim 1, wherein generating the plurality of variant text segments comprises: 
generating, by the one or more processors, a set of candidate variant text segments and a set of degrees of confidence for the set of candidate variant text segments based on the at least one feature representation (Baron, [0008] – Confidence links between named entities.  Paragraph [0009] – “Confidence levels” which is a measure of reliability associated with a matching algorithm or data source); and 
selecting, by the one or more processors, the plurality of variant text segments from the set of candidate variant text segments based on the set of degrees of confidence (Baron, [0035] – Name pairs are selected based on degree of similarity).

Claims 8-9 and 12-13 are directed to a system performing steps recited in claims 1-2 and 5-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-2 and 5-6 are applied to claims 8-9 and 12-13.

Claims 15-16 and 19-20 are directed to a computer program product performing steps recited in claims 1-2 and 5-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-2 and 5-6 are applied to claims 15-16 and 19-20.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Quirk and further in view of Czuba et al. US 8738643 B1 (hereinafter referred to as “Czuba”).

As per claim 3, Baron as modified teaches:
The computer-implemented method of claim 1, further comprising: 
determining, by the one or more processors, a plurality of hit frequencies for the plurality of variant text segments in searching for the named entity (Baron, [0050] – The original input string, as well as the variants, can be provided as "hints" to a statistics-based spell checker (such as, e.g., Google Spell-Checker) to generate variants based on the frequency of occurrence of the input name or its generated variants on the Internet); and 
Baron as modified doesn’t go into detail about selecting synonym candidates based on frequency of occurrence, however, Czuba teaches:
discarding, by the one or more processors, at least one of the plurality of variant text segments based on the plurality of hit frequencies, the at least one discarded variant text segment having a lower hit frequency than a hit frequency of at least one un-discarded variant text segment of the plurality of variant text segments (Czuba, column 11, lines 8-21 – Synonymous names can be selected based on their frequency of occurrence, where they can be omitted if they are below a minimum threshold occurrence).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Baron’s invention as modified in view of Czuba in order to identify synonyms based on frequency of occurrence; this is advantageous because it allows the system to filter out synonyms that are outside minimum and maximum thresholds which usually discards unnecessary noise from the results (Czuba, column 11, lines 8-21).

Claim 10 is directed to a system performing steps recited in claim 3 with substantially the same limitations.  Therefore, the rejection made to claim 3 is applied to claim 10.

Claim 17 is directed to a computer program product performing steps recited in claim 3 with substantially the same limitations.  Therefore, the rejection made to claim 3 is applied to claim 17.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Quirk and further in view of Czuba and further in view of Borah et al. US 20210373509 A1 (hereinafter referred to as “Borah”).

As per claim 4, Baron as modified with Czuba teaches:
The computer-implemented method of claim 1, further comprising: 
determining, by the one or more processors, a plurality of hit frequencies for the plurality of variant text segments in searching for the named entity (Baron, [0050] – The original input string, as well as the variants, can be provided as "hints" to a statistics-based spell checker (such as, e.g., Google Spell-Checker) to generate variants based on the frequency of occurrence of the input name or its generated variants on the Internet); 
selecting, by the one or more processors, one of the plurality of variant text segments based on the plurality of hit frequencies, the selected variant text segment having a higher hit frequency than a hit frequency of at least one unselected variant text segment of the plurality of variant text segments (Czuba, column 11, lines 8-21 – Synonymous names can be selected based on their frequency of occurrence, where they can be omitted if they are below a minimum threshold occurrence); and 
Although Baron as modified with Czuba teaches selecting synonyms based on their frequency of occurrence, Baron as modified doesn’t explicitly teach selection of terms in order to train the learning network including a ground-truth label, however, Borah teaches:
providing, by the one or more processors, the selected variant text segment as a label for the standard text segment in re-training of the generative learning network, the label indicating a ground-truth short name for the named entity (Borah, [0137] – The building data labeler can be configured to train the model with ground truth of acronyms and expansion pairs.  See also [0183] and [0185]).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Baron’s invention as modified in view of Borah in order to train a learning network by building a model with ground truth of acronyms and expansion pairs; this would be obvious because similar device with machine learning techniques need a base set of training examples in order for the system to pick out correct items of interest (Borah, paragraph [0137]).

Claim 11 is directed to a system performing steps recited in claim 4 with substantially the same limitations.  Therefore, the rejection made to claim 4 is applied to claim 11.

Claim 18 is directed to a computer program product performing steps recited in claim 4 with substantially the same limitations.  Therefore, the rejection made to claim 4 is applied to claim 18.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Quirk and further in view of Borah.

As per claim 7, Baron as modified doesn’t explicitly teach selection of terms in order to train the learning network including a ground-truth label, however, Borah teaches:
The computer-implemented method of claim 1, wherein the generative learning network is trained based on a training dataset comprising a plurality of training text segments indicating full names of training named entities and a plurality of labels, the plurality of labels indicating ground-truth short names for the training named entities (Borah, [0137] – The building data labeler 1302 can be configured to train the model with ground truth of acronyms and expansion pairs.  Paragraph [0138] – Based on the user selection, the building data labeler 1302 can train a translation model based on the building training data. With the trained model, the building data labeler 1302 can be configured to translate acronym strings 1332 of the building site data 1330 into the expanded strings, wherein the translation of acronyms is based on a full name of the named entity).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Baron’s invention as modified in view of Borah in order to train a learning network by building a model with ground truth of acronyms and expansion pairs; this would be obvious because similar device with machine learning techniques need a base set of training examples in order for the system to pick out correct items of interest (Borah, paragraph [0137]).

Claim 14 is directed to a system performing steps recited in claim 7 with substantially the same limitations.  Therefore, the rejection made to claim 7 is applied to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niraula 2018, “A Novel Approach to Part Name Discovery in Noisy Text” teaches Part Name Discovery Analytics in page 172.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152